Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maryann Tetreault appeals the district court’s order denying relief on her employment discrimination complaint and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tetreault v. Advanced Fed. Servs. Corp., No. 4:11-cv-00159-RBS-DEM, 2012 WL 4479977 (E.D.Va. Sept. 28, 2012; filed Nov. 2 & entered Nov. 5, 2012). We grant Tetreault’s motion to proceed in forma pauperis but deny her motion to quash additional briefing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.